       Case 1:19-mc-00146-RCL Document 48 Filed 07/28/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                  )
AGUDAS CHASIDEI CHABAD                            )
OF UNITED STATES,                                 )
                  Plaintiff,                      )
                                                  )
              v.                                  )          No. l:19-mc-146 (RCL)
                                                  )
RUSSIAN FEDERATION; RUSSIAN                       )
MINSTRY OF CULTURE AND                            )
MASS COMMUNICATION;                               )
RUSSIAN STATE LIBRARY; and                        )
RUSSIAN STATE MILITARY ARCHIVE                    )
                  Defendants.                     )


                                           ORDER

       Before the Court is non-party VEB.RF's ("VEB") Motion to Certify the Court's

Memorandum Order of December 20, 2019 for Interlocutory Appeal under 28 U.S.C. § 1292(b)

and to Stay Discovery Pending Appeal. ECF No. 37. The merits of VEB's motion have already

been considered and rejected by this Court. See Agudas Chasidei Chabad of US. v. Russian

Fed'n, 1 :05-cv-1548 (RCL), ECF No. 220.

       It is therefore ORDERED that VEB's Motion is hereby DENIED.

       It is SO ORDERED.

SIGNED this 'Z/'tay of July, 2020.

                                                            Royce C. Lamberth
                                                         United States District Judge
